Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 10 November 1780
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        
                            sir
                            Newport November the 10th 1780.
                        
                        I receive this moment, your Excellency’s favor of the 4th instant. We have had no news of our Frigate, and
                            that is a good sign. Arbuthnot is in Gardner’s bay, It is thought, that he prepares to winter there. Yesterday and before
                            yesterday a Ship of the Line and a Frigate came to Patrole, and are returned to Judith Point. We have entered our houses.
                            The Lodging of the Troops has been made with great quietness and good order. Lauzun’s Cavalry set off yesterday to go to
                            Lebanon The Chevalier de Chatellus, General Major, The Count de Custine Brigadier, The Marquis de Laval and the Count de
                            Deux Ponts, Colonels have asked my Leave to go and wait on your Excellency thence to go to Philadelphy. I have given them
                            Leave to go to your Excellency’s army and If you see no inconvenience arising from it, It belongs to your Excellency to
                            give them Leave to push to Philadelphy. I am very concerned to think what is going to pass in Chesapeak Bay, I beg of your
                            Excellency to give me news of it as often as will be possible. We have here a rumour of the conspiracy of one Mr Ross in
                            Virginia, But I can believe nothing of it, as Your Excellency does not make the least mention of it. I am with respect,
                            Sir. Your Excellency’s Most obedient humble servant
                        
                            le Cte de Rochambeau
                        
                    